 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   13th and Market Properties, LLC,                    Case No.: 19-cv-0694-AJB-MDD
12                                      Plaintiff,       ORDER GRANTING PLAINTIFF’S
     v.                                                  MOTION TO REMAND AND
13                                                       REMANDING THE CASE BACK
     Tony Magee; DOES 1–25,                              TO SAN DIEGO SUPERIOR
14                                                       COURT (Doc. No. 3)
15                                  Defendants.
16
           Defendant Tony Magee removed his unlawful detainer case to federal court.
17
     (Doc. No. 1.) Plaintiff filed a motion to remand the unlawful detainer action. The Court
18
     GRANTS that motion and REMANDS this action back to the San Diego Superior Court.
19
                                       I.     DISCUSSION
20
           Congress has authorized a defendant to remove a civil action from state court to
21
     federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
22
     establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
23
     1992). The district court must remand any case previously removed from a state court “if
24
     at any time before final judgment it appears that the district court lacks subject matter
25
     jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
26
     jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
27
     must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
28
                                                     1

                                                                              19-cv-0694-AJB-MDD
 1   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
 2   doubt as to the right of removal in the first instance.”). A defense based on federal law is
 3   not sufficient to remove an action to federal court. Berg v. Leason, 32 F.3d 422, 426 (9th
 4   Cir. 1994) (“[N]either an affirmative defense based on federal law . . . nor one based on
 5   federal preemption . . . renders an action brought in state court removable.”).
 6         Plaintiff filed a motion to remand the action back to state court. Although the Court
 7   has not received an opposition yet, “a district court’s duty to establish subject matter
 8   jurisdiction is not contingent upon the parties’ arguments.” See United Investors Life Ins.
 9   Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004). Courts may consider the
10   issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8 (9th Cir. 1984). Indeed,
11   the Supreme Court has emphasized that “district courts have an ‘independent obligation to
12   address subject-matter jurisdiction sua sponte.’” Grupo Dataflux v. Atlas Global Grp.,
13   L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S. Cal. Edison Co., 300 F. Supp.
14   2d 964, 972 (E.D. Cal. 2004)).
15         Here, Defendant’s Notice of Removal asserts this Court has jurisdiction under
16   28 U.S.C. §§ 1331. (Doc. No. 1 at 2.) The federal statutes cited reference federal question
17   jurisdiction, diversity jurisdiction, and an admiralty statute, respectively. First, there is no
18   federal question because the unlawful detainer complaint invokes California law. (See Doc.
19   No. 1 at 2–3.) Generally, “[f]ederal jurisdiction typically exists only when a federal
20   question is presented on the face of the plaintiff’s properly pleaded complaint.” Valles v.
21   Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). The complaint filed in state court
22   solely concerns unlawful detainer under California law and, thus, presents no federal
23   question. See Aurora Loan Servs., LLC v. Montoya, No. 2:11-cv-2485-MCE-KJN-PS,
24   2011 WL 5508926, at *3 (E.D. Cal. Nov. 9, 2011) (“[P]laintiff filed its Complaint in
25   Superior Court asserting a single claim for unlawful detainer premised solely on California
26   law. Because a claim for unlawful detainer does not by itself present a federal question or
27   necessarily turn on the construction of federal law, no basis for federal question jurisdiction
28   appears on the face of the Complaint.”); see also Sage Home Mortg., LLC v. Roohan, No.:
                                                    2

                                                                                   19-cv-0694-AJB-MDD
 1   17-cv-1409-AJB-JMA, 2017 U.S. Dist. LEXIS 118119, at * (S.D. Cal. July 27, 2017)
 2   (same). Accordingly, federal question jurisdiction does not exist.
 3                                    II.    CONCLUSION
 4         Because Defendant cannot establish federal jurisdiction, removal was improper. The
 5   Court GRANTS Plaintiff’s motion to remand, (Doc. No. 3), and REMANDS the case back
 6   to the San Diego Superior Court. The Court Clerk is ordered to then close the case.
 7         IT IS SO ORDERED.
 8   Dated: May 7, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3

                                                                              19-cv-0694-AJB-MDD
